Citation Nr: 0107251	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January to June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Caroline, denying the 
veteran's claim for increase for rheumatic heart disease.  
The bases for such denial were that the veteran had failed to 
report for a scheduled VA medical examination and that 
private medical reports did not reference his service-
connected rheumatic heart disease, but only nonservice-
connected entities, such as arteriosclerotic heart disease, 
ischemic cardiomyopathy, and congestive heart failure. 

The record reflects that the veteran was advised by a letter, 
dated in October 1998, that a VA medical examination had been 
scheduled to occur in November 1998 at a physician's office 
in Hendersonville, North Carolina, and that such examination 
was to be provided through QTC Management, Inc. (QTC), with 
whom VA had contracted to provide independent medical 
examinations for veterans.  Prior to the date of the 
examination, the veteran contacted QTC to inform that 
organization that he was bedridden and would be unable to 
report for the scheduled evaluation.  

Other evidence presented by the veteran in support of his 
claim for increase includes a brief statement of February 
1996 from the veteran's treating physician, a discharge 
summary pertaining to a period of private hospital care in 
July 1996 for cardiac problems, a one-page set of patient 
instructions involving a private hospitalization from June 1 
to 15, 1998, for treatment of pneumonia and congestive heart 
failure, and two brief statements compiled during 1998 from 
an attending cardiologist as to the existence of advanced 
atherosclerotic heart disease, ischemic cardiomyopathy, 
congestive heart failure, and recurring cardiac arrhythmias.

In the context of the instant appeal, the veteran's 
representative requests that the veteran be scheduled for 
another VA examination, preferably at his home due to his 
bedridden state.  The undersigned concurs, based on the 
circumstances presented, that additional medical input is 
needed.  Whether or not the a home-based medical examination 
is feasible is unknown, but additional efforts are found to 
be in order to ascertain whether such an evaluation is 
possible, if the veteran is unable to attend an examination 
outside of his residence.  As well, further development of 
the evidence is needed, to include retrieval of a complete 
set of medical records from attending private physicians, as 
well as records from recent periods of hospitalization, both 
of which are currently absent from the claims folder.  As 
well, obtaining further medical input from the veteran's 
treating cardiologist is advisable, particularly if a VA 
examination is not possible.  See 38 C.F.R. § 3.326 (2000). 

It is also noteworthy that a significant change in the law 
was effected during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As further development of the evidence is needed, and as it 
is evident that the RO has not developed this matter in light 
of changes brought about by the VCAA, it is concluded that 
further assistance to the veteran is needed for compliance 
with the VA's duty-to-assist obligation so as to avoid 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In light of the undersigned's finding that further medical 
examination is in order, the veteran is hereby advised of the 
importance of appearing for such an evaluation.  In that 
vein, the veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim for an 
increased rating for rheumatic heart 
disease.  Such evidence may be of a lay 
or medical variety but should be relevant 
to the question of the recent severity of 
the disorder in question.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for rheumatic heart disease 
since 1998, such as Doctors Goodfield and 
Kirkley and Pardee Memorial Hospital.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Upon the completion of the foregoing 
development, arrangements are to be made 
by the RO to afford the veteran a VA 
medical examination by a physician in the 
specialty of cardiology for the purpose 
of determining the current level of 
severity of his rheumatic heart disease.  

If the veteran is housebound and cannot 
appear for an examination, he should 
forward to the RO a letter from his 
physician to this effect.  The letter 
should include all manifestations of 
existing disabilities precluding the 
veteran from appearing for a VA 
examination.  Reference to tests and 
studies performed would be useful.  If 
the letter is from a private physician as 
opposed to a VA physician, the RO should 
obtain a medical opinion as to whether 
the veteran's condition precludes his 
appearing at a VA facility for a VA 
examination.  The claims folder should be 
made available to the physician providing 
this opinion.  If the opinion from the VA 
physician is contrary to that expressed 
by the veteran's private physician, the 
reasons and bases should be specified.  

If it is determined that the veteran is 
unable to leave his home, either 
transportation and assistance to a VA 
facility or an examination at his home 
should be provided him.  The veteran's 
claims folder in its entirety, including 
a copy of this remand, is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
indicated diagnostic studies deemed 
warranted by the examiner.  All diagnoses 
are then to be fully set forth.

It is requested that the examining 
cardiologist offer a professional 
opinion, with supporting rationale where 
appropriate, as to each of the following:  

(a)  Whether the veteran's 
rheumatic heart disease is an 
active or inactive process? 

(b)  Whether there is evidence 
of congestive heart failure, 
and, if so, whether it is 
chronic, or if less than 
chronic, whether more than one 
episode of acute congestive 
heart failure occurred in the 
past year?

(c)  What workload, expressed 
in METs, results from rheumatic 
heart disease, to include the 
questions of whether a workload 
of 3 METs or less results in 
dyspnea, fatigue, angina, 
dizziness, or syncope; whether 
there is a workload of 3 METs 
but not greater than 5 METs 
resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; 
or whether there is a workload 
of greater than 5 METs, or 7 
METs?  

In the event that the veteran's 
health does not permit exercise 
treadmill testing, an 
estimation by the cardiologist 
of the level of activity, 
expressed in METs and supported 
by specific examples, such as 
slow stair climbing or 
shoveling snow) that result in 
dyspnea, fatigue, angina, 
dizziness, or syncope, is 
required.

(d)  Whether and to what degree 
there is left ventricular 
dysfunction and it is requested 
that the examiner furnish a 
numerical designation in 
percentage form with respect to 
the veteran's ejection 
fraction?

(e)  Whether it is at least as 
likely as not that 
atherosclerotic heart disease, 
ischemic cardiomyopathy, 
congestive heart failure, 
and/or cardiac arrhythmias are 
part and parcel of the 
veteran's rheumatic heart 
disease or cannot reasonably be 
dissociated therefrom?

Use of the italicized language 
by the examiner in formulating 
a response is requested.

5.  Following the completion of the 
requested examination, the RO should 
review the examination report.  If such 
report is not found to be in complete 
compliance with the instructions provided 
above, appropriate action should be taken 
to return the examination for any and all 
needed action.  

6.  Lastly, the RO should readjudicate 
the veteran's claim for increase for 
rheumatic heart disease on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA and 38 C.F.R. § 3.655, as 
applicable.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case  
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.655, as applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 


Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



